        Case 1:17-md-02800-TWT Document 1106 Filed 05/15/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

  IN RE EQUIFAX, INC., CUSTOMER                    MDL DOCKET NO. 2800
  DATA SECURITY BREACH                             1:17-md-2800-TWT
  LITIGATION
                                                   ALL CASES

                                                ORDER


        This is an MDL proceeding arising out of the Equifax data breach. It is before

the Court on the Plaintiffs’ Motion for Clarification [Doc. 1093] treated as a Motion

for Reconsideration. On May 7, 2020, this Court granted the Motion To Supplement

Record of Objectors Watkins and Frank [Doc. 961]. The same day, the Court of

Appeals denied the same motion made pursuant to Rule 10(e)(2) of the Federal Rules

of Appellate Procedure. In doing so, the Court of Appeals necessarily found that the

proposed orders were not material to the appeal. The Plaintiffs’ Motion for

Clarification [Doc. 1093] treated as a Motion for Reconsideration is GRANTED.

The Court’s Order of May 7, 2020 [Doc. 1084] is VACATED.




T:\ORDERS\17\IN RE EQUIFAX\CLARIFICATION.DOCX
        Case 1:17-md-02800-TWT Document 1106 Filed 05/15/20 Page 2 of 2



        SO ORDERED, this 15 day of May, 2020.


                                        /s/Thomas W. Thrash
                                        THOMAS W. THRASH, JR.
                                        United States District Judge




                                                2
T:\ORDERS\17\IN RE EQUIFAX\CLARIFICATION.DOCX
